               Case 2:17-cv-00370-RSL Document 115 Filed 01/31/20 Page 1 of 4




 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9

10    CHAMBER OF COMMERCE OF THE
      UNITED STATES OF AMERICA; and
                                                             No. 17-cv-00370-RSL
11    RASIER, LLC

12                                          Plaintiffs,      ORDER GRANTING
               v.                                            STIPULATED MOTION TO
13                                                           RENOTE HEARING DATE FOR
      CITY OF SEATTLE; SEATTLE                               PLAINTIFFS’ MOTION FOR
14    DEPARTMENT OF FINANCE AND                              SUMMARY JUDGMENT
      ADMINISTRATIVE SERVICES; and FRED
15    PODESTA, in his official capacity as Director,
      Finance and Administrative Services, City of
16    Seattle,
17                                          Defendants.
18

19             This matter comes before the Court on the Parties’ Stipulated Motion to Renote Hearing
20    on Plaintiffs’ Motion for Summary Judgment. The parties seek to renote the hearing date for
21    Plaintiffs’ Motion for Summary Judgment. (Dkt. #100) from February 7, 2020 to May 8, 2020.
22             For the foregoing reasons, the Stipulated Motion to Renote Hearing on Plaintiffs’
23    Motion for Summary Judgment (Dkt. 114) is GRANTED. The Clerk of the Court is directed
24    ///
25    ///
26

27
     ORDER GRANTING STIPULATED MOTION TO RENOTE HEARING ON                      Davis Wright Tremaine LLP
     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT                                             L AW O F FI CE S
                                                                                   920 Fifth Avenue, Suite 3300
     (17-cv-00370-RSL) - 1                                                           Seattle, WA 98104-1610
      4831-1062-6739v.2 0096932-000036                                        206.622.3150 main · 206.757.7700 fax
               Case 2:17-cv-00370-RSL Document 115 Filed 01/31/20 Page 2 of 4




 1    to renote plaintiffs’ motion for summary judgment on the Court’s calendar for Friday, May 8,

 2    2020.

 3             Dated this 31st day of January, 2020.

 4

 5

 6
                                                                A
                                                                Robert S. Lasnik
                                                                United States District Judge
 7

 8

 9

10    Presented by:

11    By: s/ Robert J. Maguire
          Robert J. Maguire, WSBA 29909
12        Douglas C. Ross, WSBA 12811
          DAVIS WRIGHT TREMAINE
13        Suite 3300
14        920 Fifth Avenue
          Seattle, WA 98104-1610
15        (206) 622-3150
          (206) 757-7700 FAX
16        robmaguire@dwt.com
17    Attorneys for Plaintiff Rasier, LLC
18

19    By: s/ Jessica Nadelman (via email auth.)
          PETER S. HOLMES
20           Seattle City Attorney
          JESSICA NADELMAN
21
          SARA O’CONNOR-KRISS
22           Assistant City Attorneys
          Seattle City Attorney’s Office
23        701 Fifth Avenue, Suite 2050
          Seattle, WA 98104
24        (206) 684-8200
25

26

27
     ORDER GRANTING STIPULATED MOTION TO RENOTE HEARING ON                    Davis Wright Tremaine LLP
     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT                                           L AW O F FI CE S
                                                                                 920 Fifth Avenue, Suite 3300
     (17-cv-00370-RSL) - 2                                                         Seattle, WA 98104-1610
      4831-1062-6739v.2 0096932-000036                                      206.622.3150 main · 206.757.7700 fax
               Case 2:17-cv-00370-RSL Document 115 Filed 01/31/20 Page 3 of 4




 1           STEPHEN P. BERZON (pro hac vice)
 2           STACEY M. LEYTON (pro hac vice)
             P. CASEY PITTS (pro hac vice)
 3           Altshuler Berzon LLP
             177 Post Street, Suite 300
 4           San Francisco, CA 94108
             (415) 421-7151
 5

 6    Attorneys for Defendants
      City of Seattle et al.
 7

 8    By: s/ Timothy J. O’Connell (via email auth)
          Timothy J. O’Connell, WSBA 15372
 9        STOEL RIVES LLP
          600 University Street, Suite 3600
10        Seattle, WA 98101
          (206) 624-0900
11
          (206) 386-7500 FAX
12        Tim.oconnell@stoel.com

13           Michael A. Carvin
             (D.C. Bar No. 366784)
14           (pro hac vice)
15           Christian G. Vergonis
             (D.C. Bar No. 483293)
16           (pro hac vice)
17           Jacqueline M. Holmes
             (D.C. Bar No. 450357)
18           (pro hac vice)
19           Robert Stander
             (D.C. Bar No. 1028454)
20           (pro hac vice)
21           JONES DAY
             51 Louisiana Avenue, N.W.
22           Washington, D.C. 20001
             (202) 879-3939
23           (202) 616-1700 FAX
24           mcarvin@jonesday.com

25

26

27
     ORDER GRANTING STIPULATED MOTION TO RENOTE HEARING ON         Davis Wright Tremaine LLP
     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT                                L AW O F FI CE S
                                                                      920 Fifth Avenue, Suite 3300
     (17-cv-00370-RSL) - 3                                              Seattle, WA 98104-1610
      4831-1062-6739v.2 0096932-000036                           206.622.3150 main · 206.757.7700 fax
               Case 2:17-cv-00370-RSL Document 115 Filed 01/31/20 Page 4 of 4




 1           Steven P. Lehotsky (pro hac vice)
 2           (D.C. Bar No. 992725)
             U.S. CHAMBER LITIGATION CENTER
 3           1615 H Street, N.W.
             Washington, D.C. 20062
 4           (202) 463-3187
             slehotsky@uschamber.com
 5

 6           Attorneys for Plaintiff
             Chamber of Commerce of the United States of America
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATED MOTION TO RENOTE HEARING ON           Davis Wright Tremaine LLP
     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT                                  L AW O F FI CE S
                                                                        920 Fifth Avenue, Suite 3300
     (17-cv-00370-RSL) - 4                                                Seattle, WA 98104-1610
      4831-1062-6739v.2 0096932-000036                             206.622.3150 main · 206.757.7700 fax
